



EXHIBIT 10.2




EA Bonus Plan


Addendum




FY20 Bonus Formula


Subject to all other terms and conditions of the EA Bonus Plan (“Plan”)*, those
Plan Participants who have been specifically identified by Electronic Arts Inc.
(the “Company”) as eligible to receive a discretionary bonus pursuant to the
terms of this Addendum shall have such bonus determined as follows:


1.    Additional Eligibility Criteria, If Any:


n/a (see Plan eligibility criteria)


2.    Fiscal 2020 Bonus Pool


Funding for a Company-wide bonus pool (“Bonus Pool”) for Fiscal 2020 will be
approved by the Compensation Committee (the “Committee”) of the Company’s Board
of Directors (the “Board”).
Bonus Component(s)
Weight
Performance Measure(s)
Measurement Period(s)
Company Financial Performance
50%
25% Non-GAAP Earnings Per Share and 25% Non-GAAP Net Revenue
Fiscal 2020
Business Performance
50%
The achievement of measurable business objectives, including, but not limited to
business and operational performance metrics, profit and revenue targets
Fiscal 2020



The Company Performance component is funded based on the Company’s performance
against Non-GAAP Earnings Per Share and Non-GAAP Net Revenue targets for the
Measurement Period.


The Business Performance component is funded by the Committee upon consideration
of measurable business objectives, including, but not limited to, business and
operational performance metrics, profit and revenue targets.


a.    Allocation of Bonus Pool Funding to Business Units:


Following the completion of the Measurement Period, Company management will
allocate, at its discretion, a percentage of the Bonus Pool funding to each
business unit. Such allocation will be based upon the achievement of measurable
business unit objectives or such other factors as Company management deems
relevant to the business unit’s performance.


b.    Individual Bonus Award Payouts:


Annual Bonus Award payouts: in most circumstances, Annual Bonus Award payouts
will be determined based upon an assessment of:


(1)     The Participant’s target bonus amount;


(2)     The percentage of the Bonus Pool allocated to a Participant’s business
unit (if applicable); and


(3)     The Participant’s Individual Performance, as determined by the
Participant’s manager.







--------------------------------------------------------------------------------





The Individual Performance assessment takes into account the Participant’s
contributions to the Company for the fiscal year relative to individual
performance expectations.


The Committee will review and approve the individual Participant bonus award
payouts for the Company’s executive officers under Section 16 of the Securities
and Exchange Act, of 1934, other than the CEO.


3.    Bonus Award for the CEO


Bonus Component(s)
Weight
Performance Measure(s)
Measurement Period(s)
Financial Performance
60%
Non-GAAP Net Revenue, Gross Profit, Operating Expenses, Non-GAAP Earnings Per
Share, Operating Cash Flow
Fiscal 2020
Strategic & Operational Performance
40%
The achievement of measurable business objectives, including strategic and
operational performance metrics
Fiscal 2020



Bonus Award payout: A Bonus Award payout for the CEO will be determined by the
Board based upon an overall assessment of the following:


(1)    The CEO’s target bonus amount;


(2)    Attainment and weighting of Financial, Strategic and Operational
Performance objectives for the Measurement Period; and


(3)    The Company Bonus Funding.


The Board will approve the CEO Bonus Award after assessing the factors set forth
above and has discretion to increase or decrease the final bonus payout based on
any such other factors it deems applicable, provided that the final bonus payout
shall not exceed the lesser of (1) 300% of the CEO’s target bonus amount for the
Measurement Period, and (2) $5 million and no bonus may be paid if the Company’s
net income falls below a certain threshold.


4.    Payment Schedule:


Bonus Awards will be paid as soon as administratively practicable following the
completion of the Measurement Period and the Committee’s approval of the Bonus
Pool funding.


* Including, but not limited to: (1) the Plan Participant must be actually
employed by EA or one of its subsidiaries or affiliates on the date that each
payment is made pursuant to the Plan in order to earn the right to receive each
such payment, (2) except where otherwise required by local law, at any time
until the date that bonuses are paid under the Plan, the individual must not
have (i) violated any provision of EA's Global Code of Conduct, any other
written EA policy and any law, rule or regulation applicable to EA and EA
employees, or (ii) entered into an employment termination or separation
agreement (not including agreements entered into in connection with the
commencement or continuation of employment), and (3) eligibility to receive a
bonus calculated pursuant to this Addendum does not guarantee the payment of any
bonus for a specific Measurement Period, nor does it guarantee employment for
any specific period of time. Capitalized terms in this Addendum shall have the
meanings set forth in the Plan, except where such terms are separately defined
in this Addendum.















